ICJ_110_UseOfForce_SCG_NLD_2004-12-15_JUD_01_PO_02_FR.txt. 1066

DÉCLARATION DE M. LE JUGE KOROMA
[Traduction]

Je souscris aux conclusions que la Cour énonce dans le dispositif de
l'arrêt, mais j'estime néanmoins qu’il importe de souligner ce qui suit.

La question qu’il était demandé à la Cour de trancher dans cette phase
de la procédure — et qu’elle a effectivement tranchée — est celle de sa
compétence.

Le demandeur, le Gouvernement de la Serbie-et-Monténégro, a notam-
ment prié la Cour de statuer sur sa compétence ratione personae.

De son côté, le Gouvernement néerlandais a demandé à la Cour de dire
et juger qu’elle n’a pas compétence ou doit refuser d’exercer sa compé-
tence soit parce que les Parties ont convenu d’un commun accord que la
Cour n’a pas compétence, soit parce qu’il n’existe plus de différend entre
les Parties au sujet de la compétence de la Cour, ou de dire et juger sub-
sidiairement qu’elle n’a pas compétence pour connaître des demandes
formulées par la Serbie-et-Monténégro à l’encontre des Pays-Bas.

Aucune des Parties n’a donc demandé à la Cour de se déclarer compé-
tente ni soutenu qu’elle était habilitée à examiner l’affaire au fond; les
Parties ont au contraire invité la Cour à statuer sur sa compétence et à
déterminer si le demandeur était, en droit, fondé à ester devant elle. Le
présent arrêt constitue la réponse à cette question de la compétence.
Comme la Cour l’a dit (par. 37), lorsqu’elle se prononce sur sa compé-
tence dans une affaire déterminée, c’est uniquement pour décider si elle
peut connaître de cette affaire au fond et non pour trancher des questions
de fond. La Cour est tenue de s’acquitter de cette tâche avant d’aborder
l'examen de l’affaire au fond. De surcroît, la tâche consistant ainsi à se
prononcer sur sa compétence est à la fois primordiale et impérative. Elle
est tout à la fois prévue et circonscrite par la Charte des Nations Unies et
par le Statut de la Cour. La Cour ne saurait s’affranchir de cette prescrip-
tion statutaire. C’est donc non seulement pour se conformer à son Statut
mais aussi pour obéir à la logique que la Cour devait au départ, afin de
répondre à cette question, statuer sur sa compétence ratione personae.

C’est ce principe qui préside à l’interprétation de l’arrêt: la Cour se
prononce sur sa compétence sans adopter la moindre position sur le fond
du différend.

Enfin, en ce qui concerne le paragraphe 115 de l’arrêt, je ne suis guère
convaincu par la base jurisprudentielle sur laquelle la Cour dit se fonder
pour conclure.

(Signé) Abdul G. Koroma.

59
